UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 8, 2013 WFRBS Commercial Mortgage Trust 2013-C11 (Exact name of issuing entity) RBS Commercial Funding Inc. (Exact name of registrant as specified in its charter) Wells Fargo Bank, National Association The Royal Bank of Scotland plc RBS Financial Products Inc. C-III Commercial Mortgage LLC Liberty Island Group I LLC Basis Real Estate Capital II, LLC (Exact names of sponsors as specified in their charters) Delaware 333-177891-03 06-1565524 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Washington Blvd. Stamford, Connecticut (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (203) 897-2700 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS In connection with the offering of commercial mortgage-backed securities contemplated by the Prospectus Supplement dated January 28, 2013 to the Prospectus dated January 18, 2013, as filed by the Registrant on February 8, 2013, the Registrant is attaching as exhibits to this Form 8-K the related Pooling and Servicing Agreement, Underwriting Agreement, Mortgage Loan Purchase Agreements and Primary Servicing Agreement. (d)Exhibits: Underwriting Agreement, dated January 28, 2013, among RBS Commercial Funding Inc., The Royal Bank of Scotland plc, RBS Securities Inc., Wells Fargo Securities, LLC and Citigroup Global Markets Inc. Pooling and Servicing Agreement, dated as of February1, 2013, among RBS Commercial Funding Inc., as depositor, Wells Fargo Bank, National Association, as master servicer, Midland Loan Services, a Division of PNC Bank, National Association, as special servicer, Trimont Real Estate Advisors, Inc., as trust advisor, Wells Fargo Bank, National Association, as certificate administrator, as tax administrator and as custodian and U.S. Bank National Association, as trustee. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and The Royal Bank of Scotland plc. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and RBS Financial Products Inc. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and Wells Fargo Bank, National Association. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, among RBS Commercial Funding Inc., Basis Real Estate Capital II, LLC and Basis Investment Group LLC. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, among RBS Commercial Funding Inc., Liberty Island Group I LLC and Liberty Island Group LLC. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and C-III Commercial Mortgage LLC. Primary Servicing Agreement, dated as of February 1, 2013, between Wells Fargo Bank, National Association, as master servicer and Prudential Asset Resources, Inc., as primary servicer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RBS Commercial Funding Inc. By: /s/ Jim Barnard Name: Jim Barnard Title: Director Date:February 8, 2013 3 EXHIBIT INDEX Exhibit Number Description Underwriting Agreement, dated January 28, 2013, among RBS Commercial Funding Inc., The Royal Bank of Scotland plc, RBS Securities Inc., Wells Fargo Securities, LLC and Citigroup Global Markets Inc. Pooling and Servicing Agreement, dated as of February1, 2013, among RBS Commercial Funding Inc., as depositor, Wells Fargo Bank, National Association, as master servicer, Midland Loan Services, a Division of PNC Bank, National Association, as special servicer, Trimont Real Estate Advisors, Inc., as trust advisor, Wells Fargo Bank, National Association, as certificate administrator, as tax administrator and as custodian and U.S. Bank National Association, as trustee. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and The Royal Bank of Scotland plc. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and RBS Financial Products Inc. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc. and Wells Fargo Bank, National Association. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, among RBS Commercial Funding Inc., Basis Real Estate Capital II, LLC and Basis Investment Group LLC. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, among RBS Commercial Funding Inc., Liberty Island Group I LLC and Liberty Island Group LLC. Mortgage Loan Purchase Agreement, dated as of January 28, 2013, between RBS Commercial Funding Inc., Inc and C-III Commercial Mortgage LLC. Primary Servicing Agreement, dated as of February 1, 2013, between Wells Fargo Bank, National Association, as master servicer and Prudential Asset Resources, Inc., as primary servicer. 4
